Citation Nr: 1548060	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a left knee injury with degenerative changes, status post total knee arthroplasty from May 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a videoconference hearing before the undersigned in August 2015.  A transcript of the hearing is associated with the Veteran's file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was assigned an evaluation of 60 percent for a left knee injury with degenerative changes, status post total knee arthroplasty from May 1, 2010.  See October 2013 statement of the case.  The evaluation was raised to 100 percent from March 7, 2013 due to surgical treatment and subsequent convalescence.  Id.  The evaluation was reduced to 30 percent effective May 1, 2014, and this latter period is at issue in this appeal.  See Hearing Transcript P. 2.  

At his hearing, the Veteran described instability and reduced motion in his left knee.  Id. at 6-7.  He also complained of weakness, tightness, and constant pain.  Id.  The Board notes that symptomatology which may entitle the Veteran to an evaluation in excess of 30 percent for his left knee disability includes severe painful motion, severe weakness, and reduced range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257-5261 (2015).  

The last VA examination of the Veteran's left knee was performed in June 2012, which is prior to his most recent surgery of March 2013.  Therefore, a new VA examination in required in order to determine the current severity of the Veteran's left knee disability.  
 
Accordingly, the case is REMANDED for the following action:

1. Schedule an evaluation to determine the nature and extent of the Veteran's current left knee disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner is to perform all required and necessary tests, to include range of motion and stability testing.  The examiner must fully describe the current status of the service connected knee disability, specifically commenting on functional range of motion following pain and instability of the left knee.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




